DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2021 has been entered.
 
Response to Amendment
In light of Applicant's submission filed July 20, 2021, the Examiner has withdrawn the 35 USC § 112 first paragraph rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-6,8-11,13 and 15is/are rejected under 35 U.S.C. 103 as being unpatentable over Menendez et al. (US 2015/0019320)  and in further view of Liberty (US 2013/0132219) and in further view of Pasa et al. (US 2013/0191227)

  	receiving, at a wallet platform, a request, from a first wallet provider associated with a
first virtual wallet, for confirmation that the first virtual wallet is a default virtual wallet at a
communication device specific to a consumer; and then;(claim 1,[0004], 0033, confirms that a default account is setup in the virtual wallet. It captures the concept that a default item is selected, thus using broadest reasonable interpretation would be equivalent to the applicant’s concept of selecting a default virtual wallet) 	providing, by the wallet platform, a notification to the first wallet provider, wherein the
notification indicates the first virtual wallet associated with the wallet provider is not the default
virtual wallet at the communication device, thereby permitting the first wallet provider to
incentivize the consumer to select the virtual wallet as the default virtual wallet. [0062, discloses a notification if the default account is changed.)  also see [0064, 0065]) 	Menendez do not explicitly disclose wherein the wallet platform and wallet provider are each separate from the communication device.	 	However Liberty discloses wherein the wallet platform and wallet provider are each separate from the communication device. (see for example, [0022] also see fig 6 that shows both entities separate from the communication device) 	Both Menendez and Liberty teach digital wallets. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the wallet eco system of Liberty as the wallet eco system to be used in Menendez in order to allow a secure environment. (Liberty [0006]). [0053 and 0083] 	Both Menendez and Pasa teach digital wallets. It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to use the wallet eco system of Pasa as the wallet eco system to be used in Menendez in order to insure that user is identified by the device said user is operating. 
	Claim 3: Menendez, Pasa and Liberty disclose the computer-implemented method of claim 1, wherein the first wallet provider includes an issuer of a payment account provisioned to the first virtual wallet. Menendez: [0025]

	Claim 4: Menendez, Pasa and Liberty disclose the computer-implemented method of claim 2, further comprising providing an offer to the consumer at the communication device to designate the first virtual wallet associated with the first wallet provider as the default virtual wallet at the communication device. Menendez: [0037]

	Claim 5: Menendez, Pasa and Liberty disclose the computer-implemented method of claim 4, wherein the offer includes at least one incentive associated with a reduction in a cost of a product for purchase at a merchant when funded by the first virtual wallet associated with the first wallet provider. Menendez: [0037]

	Claim 6: Menendez and Liberty disclose the computer-implemented method of claim 4, wherein the offer includes at least one incentive associated with a discount for a purchase funded through the first wallet associated with the first wallet provider. Menendez: [0037, 0061, 0063]
	
 	Claim 8: Menendez discloses a system for use in notifying a provider associated with a virtual wallet that the virtual wallet is a default virtual wallet for a communication device, the system comprising:
 	a wallet platform computing device configured to:
 	receive a request from a wallet provider to determine whether a virtual wallet associated with the wallet provider is a default virtual wallet for a communication device specific to a consumer, ([0033], confirms that a default account is setup in the virtual wallet. It captures the concept that a default item is selected, thus using broadest reasonable interpretation would be equivalent to the applicant’s concept of selecting a default virtual wallet) also see [0029] associates the account to the user that is using the communications device(e.g. PCD(a portable computing device)and
 [0062, 0064,0065] 	Menendez do not explicitly disclose wherein the wallet platform and wallet provider are each separate from the communication device.	 	However Liberty discloses wherein the wallet platform and wallet provider are each separate from the communication device. (see for example, [0022] also see fig 6 that shows both entities separate from the communication device) 	Both Menendez and Liberty teach digital wallets. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the wallet eco system of Liberty as the wallet eco system to be used in Menendez in order to allow a secure environment. (Liberty [0006]).  	Liberty, and Menendez does not explicitly disclose in response to the request determine whether the virtual wallet is the default wallet for the communication device based on the one or more cookies at the communication device. ; 	However Pasa discloses in response to the request in response to the request determine whether the virtual wallet is the default wallet for the communication device based on the one or more cookies at the communication device.  [0053 and 0083] 	Both Menendez and Pasa teach digital wallets. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the wallet eco system of Pasa as the wallet eco system to be used in Menendez in order to insure that user is identified by the device said user is operating. 
: [0062]

	Claim 10: Menendez, Liberty and Pasa disclose the system of claim 8, wherein the at least one computing device is configured, in connection with determining whether the virtual wallet associated with the wallet provider is the default virtual wallet at the communication device, to determine whether said virtual wallet is the default virtual wallet at the communication device based on an application programming interface (API) interaction. Menendez: [0062 and 0063]

	Claim 11: Menendez, Liberty and Pasa and Liberty disclose the system of claim 10, wherein the at least one computing device is further configured to notify the wallet provider that the virtual wallet is the default virtual, when the virtual wallet is the default virtual wallet at the communication device and at a merchant associated with the default virtual wallet. Menendez: [0062 and 0063]

	Claim 13: Menendez, Liberty and Pasa disclose the  system of claim 12, wherein the at least one computing device is configured, in connection with notifying the wallet provider that the virtual wallet is not the default virtual wallet, to further notify the wallet provider of the merchant. Menendez: [0030] but does not explicitly disclose, wherein the one or more cookies are specific to a merchant;
 	However Pasa discloses wherein the one or more cookies are specific to a merchant;
[0083] 	Both Menendez and Pasa teach digital wallets. It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to use the cookies of Pasa as the cookies to be used in Menendez in order to have a secure method of recognizing a user. 
	Claim 15: Menendez, Pasa and Liberty disclose the system of claim 8, wherein the wallet provider includes an issuer of a payment account provisioned to the virtual wallet. Menendez: [0052]

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot due to the updated rejection above. 	The applicant argues that the reference Ortiz does not disclose receive a request from a wallet provider to determine whether a virtual wallet associated with the wallet provider is a default virtual wallet for a communication device, the wallet provider separate from the communication device; and then, in response to the request, determine whether the virtual wallet is the default virtual wallet for the communication device, based on one or more cookies at the communication device and notify the wallet provider that the virtual wallet is not the default virtual wallet, when the virtual wallet is not the default virtual wallet for the communication device, thereby permitting the wallet provider to incentivize a consumer associated with the communication device to select the virtual wallet as the default virtual wallet for the communication device, the Examiner respectfully disagrees, the reference of Ortiz has been withdrawn. The updated rejection above uses the reference of Menendez, uses broadest 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621